Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129105                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 129105     

                                                                    COA: 252540      

                                                                    Wayne CC: 03-008245-01 

  DANIEL JAMES WASHINGTON, 

            Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the June 14, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2005                    _________________________________________
           d1128                                                               Clerk